            Case 5:21-cv-00280-R Document 1 Filed 03/31/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) ANNA FLAHERTY,                         )
                                           )
              Plaintiff,                   )
                                           )
                                                             CIV-21-280-R
v.                                         )      Case No. ____________________
                                           )
(1) TARGET STORES,                         )      State Court Case No. CJ-2021-85
                                           )      District Court of Comanche County
              Defendant.                   )
                                           )      JURY TRIAL DEMANDED

                                NOTICE OF REMOVAL

       Defendant, Target Corporation, incorrectly named as Target Stores (“Target”),

hereby files this Notice of Removal and asks the Court to exercise diversity jurisdiction

over this action. In support thereof, Target alleges and states as follows:

       1.     Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Target removes the above-

captioned action from the District Court of Comanche County to the United States

District Court for the Western District of Oklahoma. The following facts warrant the

exercise of removal on the basis of diversity jurisdiction.

       2.     This notice is timely filed pursuant to 28 U.S.C. § 1446 in that it is being

filed within thirty (30) days of service of Plaintiff’s Original Petition (“Petition”) on

Target.

                             THE STATE COURT ACTION

       3.     Plaintiff, Anna Flaherty (“Plaintiff”) filed this action on March 9, 2021, in

the District Court of Comanche County State of Oklahoma. (Ex. 1, Petition.) Plaintiff

served a copy of the Petition and Summons by certified mail, received by Target’s agent
             Case 5:21-cv-00280-R Document 1 Filed 03/31/21 Page 2 of 5




for service of process, on March 12, 2021.1 (Ex. 2, Summons; Ex. 3, Return of Service.)

       4.      Plaintiff’s Petition asserts a claim for alleged negligence/premises liability.

The Petition, Summons, and Certificate of Service are the only documents that have been

filed and/or served to date in the District Court of Comanche County, State of Oklahoma.

Pursuant to LCvR 81.2(a), a copy of the Petition, Summons, and Certificate of Service

are attached as Exhibits 1-3 and a copy of the state court docket sheet is attached as

Exhibit 4.

       5.      The acts complained of allegedly occurred in Comanche County, State of

Oklahoma. However, the parties to this action are completely diverse and the amount in

controversy exceeds the jurisdictional requirement. Thus, this Court has diversity

jurisdiction over this action.

                  THIS COURT HAS DIVERSITY JURISDICTION

       6.      This Court has original jurisdiction over this case pursuant to 28 U.S.C. §

1332. An action may be removed to federal court under Section 1332 where there is

complete diversity of citizenship between the parties, and where the requisite amount in

controversy exists. See 28 U.S.C. § 1332(a); see also State Farm Fire & Cas. Co. v.

Tashire, 386 U.S. 523, 530-31 (1967).

                           The Parties Are Completely Diverse

       7.      In her Petition, Plaintiff named Target as a defendant. Target is a Minnesota

corporation with its principal place of business in Minneapolis, Minnesota. For purposes

1
 By removing this action and citing the allegations of the Petition, Target in no way
adopts or admits the truth of any of Plaintiff’s allegations.


                                              2
             Case 5:21-cv-00280-R Document 1 Filed 03/31/21 Page 3 of 5




of diversity jurisdiction, a corporation such as Target is considered a citizen of both the

state in which it has been incorporated and the state in which it has its principal place of

business. 28 U.S.C. § 1332(c)(1). Target was incorporated under the laws of Minnesota

and has its principal place of business in Minneapolis, Minnesota. Therefore, Target is a

citizen of the State of Minnesota for the purposes of determining diversity.

       8.        Upon information and belief, Plaintiff resides in Comanche County,

Oklahoma. Therefore, Plaintiff is a citizen of the State of Oklahoma for the purposes of

determining diversity.

       9.        Accordingly, Target is completely diverse from Plaintiff. Thus, complete

diversity of citizenship exists as between the parties. See 28 U.S.C. § 1332(a)(1).

                     The Amount in Controversy Requirement Is Met

       10.       Pursuant to Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547,

554 (2014), Target need only assert a “plausible allegation” that the amount-in-

controversy requirement of $75,000 is satisfied. “In actions seeking declaratory or

injunctive relief, it is well established that the amount in controversy is measured by the

value of the object of the litigation.” Hunt v. Washington State Apple Adver. Comm’n,

432 U.S. 333, 347 (1977) (citations omitted) (jurisdictional amount determined from the

value of the right plaintiff sought to enforce); City of Moore v. Atchison, Topeka & Santa

Fe Ry. Co., 699 F.2d 507, 509 (10th Cir. 1983) (citations omitted) (“In a declaratory

judgment action, the amount in controversy is measured by the value of the object of the

litigation.”).




                                             3
             Case 5:21-cv-00280-R Document 1 Filed 03/31/21 Page 4 of 5




       11.     In her Petition, Plaintiff prays for judgment in excess of Seventy-Five

Thousand Dollars ($75,000) (Ex. 1, Petition, at p. 2.) Therefore, it is undisputed that the

amount in controversy satisfies the requirements for diversity jurisdiction.

       12.     Accordingly, the value at issue exceeds the jurisdictional threshold, the

parties are completely diverse, and this Court can properly exercise diversity jurisdiction

over this controversy.

                                     JURY DEMAND

       13.     Target respectfully demands a trial by jury on all claims, issues, and matters

properly triable by jury.

                                      CONCLUSION

       14.     Based upon these facts, Target removes the above-captioned action to the

United States District Court for the Western District of Oklahoma.

       15.     Pursuant to Fed. R. Civ. P. 81(c)(2)(C), Target reserves an additional seven

days in which to file an answer or other responsive pleading.

                                        Respectfully submitted,

                                        PHILLIPS MURRAH P.C.

                                        S/ G. Calvin Sharpe
                                        G. Calvin Sharpe, OBA #11702
                                        Amy D. White, OBA #19255
                                        Corporate Tower, Thirteenth Floor
                                        101 North Robinson Avenue
                                        Oklahoma City, Oklahoma 73102
                                        Telephone: (405) 235-4100
                                        Facsimile: (405) 235-4133
                                        gcsharpe@phillipsmurrah.com
                                        adwhite@phillipsmurrah.com
                                        Attorneys for Defendant



                                              4
           Case 5:21-cv-00280-R Document 1 Filed 03/31/21 Page 5 of 5




                             CERTIFICATE OF SERVICE

       This is to certify that on the 31st day of March 2021, a true and correct copy of the
above and foregoing was e-mailed and mailed by first class mail, postage prepaid, to the
following:

       John P. Zelbst, OBA # 9991
       P.O. Box 365
       Lawton, OK 73502-0365
       zelbst@zelbst.com
       Attorneys for Plaintiff

                                                 /s/ G. Calvin Sharpe




                                             5
